Citation Nr: 0842511	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands.  



REPRESENTATION

Appellant represented by:	Pennsylvania, Adjutant 
General's Office



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO.  

In November 2008, the veteran testified at a hearing before 
the undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran testified before the Board that he 
was exposed to severe cold while serving in Korea in January 
or February 1953.  Specifically, the veteran indicated that, 
as part of his duties, he stood guard on the perimeter of his 
base.  He indicated that one night he was on guard on the 
ridge in a fox hole at night, that he had lost his gloves, 
and that he his hands went numb during the night.  The 
veteran testified that he got some treatment for his hands 
the next day, that his hands were massaged in water and that 
the feeling started to come back into his hands.  

Currently, the veteran indicated that he has pain in his 
fingertips and severe pain in his left wrist.  He also 
indicated that he cannot grip with his left hand and that his 
index and little finger tend to lock up.  

The veteran stated that his hands turn white when the 
temperature gets colder and that he uses medication for his 
hands.  Finally, his private physician had indicated that his 
hand condition might be due to his frostbite in service.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the veteran should 
be afforded a VA examination in order to determine whether 
the veteran has residuals of a cold injury to his hands and, 
if so, whether this is related to his military service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the veteran VA examinations in connection 
with his claim, the veteran should also be afforded an 
opportunity to submit any additional medical records relevant 
to his claim.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain these outstanding records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for his 
hands.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of the claim.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule a VA 
examination in order to determine the 
nature and etiology of any residuals of 
frostbite affecting the veteran's hands.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of residuals of a cold injury to the 
hands found to be present.  If the 
examiner diagnoses the veteran as having 
residuals of a cold injury to the hands, 
the examiner should offer an opinion as 
to whether the veteran's condition had 
its onset in service.  

In this regard, the examiner is asked to 
consider the veteran's testimony before 
the Board that he suffered frostbite to 
his hands while serving in Korea in 
January or February 1953.  The examiner 
should provide complete rationale for all 
conclusions reached.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


